DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are withdrawn.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael A. Scaturro (516-414-2007) on 03/25/2021.

The application has been amended as follows: 
In claim 3 at line 1, “claim 2” has been deleted and replaced by –claim 1--.
In claim 4 at line 1, “claim 2” has been deleted and replaced by –claim 1--.
In claim 4 at line 8, “L1” has been deleted.
In claim 1 at line 19, insert –the—between “displace” and “water”.
In claim 19 at line 17, “water” has been deleted and replaced by –the water--.
In claim 19 at lines 20-21, “the predetermined level L1” has been deleted and replaced by --a predetermined water level--.
In claim 19 at line 26, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 19 at lines 30-31, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 19 at line 33, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 19 at lines 35-36, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 19 at line 37, “water” has been deleted and replaced by –the water--.
In claim 19 at line 38, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 20 at line 5, “a predetermined level of water” has been deleted and replaced by --the predetermined water level--.
In claim 20 at line 7, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 20 at line 15, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 20 at line 18, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 20 at line 19, “water” has been deleted and replaced by –the water--.
In claim 20 at line 20-21, “the predetermined level” has been deleted and replaced by --the predetermined water level--.
In claim 20 at line 33, “the predetermined level” has been deleted and replaced by --the predetermined water level--.

Reasons for Allowance
Claims 1, 3-11, 13-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 1, a cooker comprising:
an outer pan positionable beneath the upper enclosure, wherein when the outer pan is disposed within the outer housing it is located beneath the upper enclosure such that said enclosure extends across upper edges of the wall of the outer pan to form said cooking chamber around which heated air is circulated during operation; and
a sealing element disposed between the upper enclosure and the outer pan to form a seal between the upper enclosure and the outer pan when the outer pan is disposed beneath the upper enclosure, the sealing element being disposed along one of an upper edge of the wall of the outer pan or along a lower edge of the upper enclosure.

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 19, a cooker comprising:
the breather comprising an open ended pipe extending into the cooking chamber to a location below the predetermined water level, the breather being shaped to allow air to pass from the pipe into the tank when the water level in the pipe drops below said predetermined water level;

wherein the reservoir is adapted so that the air can pass through the opening into the tank from the breather when the chamber water level in the cooking chamber drops below the predetermined level to increase the tank water pressure acting on the tank water in the tank and displace the reservoir water from the reservoir into the cooking chamber until the chamber water level in the cooking chamber is restored to the predetermined level;

The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 20, a cooker comprising:
wherein the reservoir comprises a divider to partition the reservoir into the breather and the tank so that the breather and the tank form separate chambers within the reservoir;
wherein the reservoir has a base wall and a lower end of the divider terminates above the base wall at the predetermined water level to provide said fluid communication between the breather and the tank; 
wherein the divider includes an opening so that the tank is in fluid communication with the breather; and 
wherein a lower end of the divider forms and upper edge of the opening between the tank and the breather which is coincident with the predetermined level in the bottom of the cooking chamber.

The closest references are Zhu–Zechun (朱泽春) (CN 204427799), Simpson (Au 7971/66), Hui (US 2009/0288342), Suffa (US 2004/0088781), Ose (US 2008/0236404), Peng (US 7,878,702), Ritchey Su (US-6742442), Creyaufmuller (US-5049713), King (US-20030029498), Bowler (US-20020070153), Chumbley (US-8474407), Crane (US-3758987), Anderson (US-4366030), but the combination does not disclose the above feature individually or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon (US-20080163757), Montagnino (US-5649476), Whittenburg (US-4509412), Ohata (US-4426923), Weber (US-6602530), Jovanovic (US-4655192).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761